DETAILED CORRESPONDENCE
Amendments made May 11, 2021 have been entered.
Claims 16-18, 23, 25-31, 33-34 and 36-37 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18, 25, 28-31, 33, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al (WO 2012/078030 A1) in view of Speelmans et al (EP 1597978 A1).
Ludwig et al (Ludwig) teaches of a nutritional composition in powder form including infant or follow on formula which is used in the treatment and/or prevention of colic for infants, most preferably of an age of 6 months or younger (page 12 lines 6-9 and 20-21, page 14 lines 14-21, page 15 lines 25-29 and claim 2).  Ludwig teaches that the nutritional composition comprises: a fermented ingredient, preferably a fermented milk derived protein, wherein fermentation is by lactic acid bacteria including Streptococcus thermophilus optionally with Bifidobacterium breve and developing beta- galactosidase; and 0.10-1.5%, preferably 0.2-1.0% of the sum of lactate and lactic acid based on dry weight, wherein the sum of L-lactic acid and L-lactate is more than 50%, even more preferably at least 90% based on the sum of total lactic acid and lactate (page 6 lines 13-29, page 7 lines 21-30, page 8 lines 1-10, page 9 lines 14-22 and claims 5 and 6).  Ludwig teaches that the nutritional composition comprises preferably 15-70%, preferably 15-50% of a fermented protein comprising composition based on dry weight (page 9 lines 6-9).  Ludwig discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the composition as comprising about 2.0-7.5% by dry weight or about 0.4-1.5%/100ml galacto-oligosaccharides and fructo-oligosaccharides as recited in claims 16, 30 and 33, as discussed above, Ludwig teaches of treating and/or preventing colic by administration of an infant formula.  Ludwig is silent to the instantly claimed limitations.  Speelmans et al (Speelmans) teaches that the administration of galacto-oligosaccharides and fructo-oligosaccharides in nutritional compositions, including infant formulas, gives a synergistic interaction and beneficial health effects; and can be used for the treatment and/or prevention of colic (abstract, paragraphs 0001, 0010-0014, 0017, 0018, 0030, 0045, 0046, 0051 and 0054).  Speelmans teaches that the formula is a powder, and when given as a solid, is given at 15-220g/day, preferably 70-150g/day; and that an effective dose of galacto-oligosaccharides and fructo-oligosaccharides is about 1-30g/day, preferably about 2-10g/day for an infant (paragraphs 0046-0048).  As a powder and solid formula have minimal water, the teachings of Speelmans would teach or at least suggest a solid powdered formula preferably comprising, by dry weight, about 1.3% (2 grams oligosacahrides per day/150 grams powdered formula per day) to about 14.3% (10 grams oligosacahrides per day/70 grams powdered formula per day) galacto-oligosaccharides and fructo-oligosaccharides.  It would have been obvious to one of ordinary skill in the art for the colic treating formula of Ludwig to preferably comprise by dry weight about 1.3%-14.3% galacto-oligosaccharides and fructo-oligosaccharides in order to further enhance the treatment and/or prevention of colic and provide for beneficial health effects in view of Speelmans.
Regarding the method as reducing the number of crying episodes in an infant as recited in claim 30, or decreasing the duration of crying in an infant as recited in claim 33, as colic in infants was known to be related to crying often and for long periods, the teaching by Ludwig to treat and/or prevent colic in infants would encompass or at least make obvious reducing the number of crying episodes in an infant as recited in claim 30 and decreasing the duration of the crying in an infant as recited in claim 33.  The position of the office is further supported as the prior art teaches of the same active method steps of administration of a nutritional formulation as instantly claimed.
Regarding the composition as comprising Streptococcus thermophilus and/or Bifidobacterium breve as recited in claim 25, or inactive lactic acid bacteria as recited in claim 28, as Ludwig teaches that the fermented protein ingredient is formed by treatment with .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al (WO 2012/078030 A1) in view of Speelmans et al (EP 1597978 A1), further in view of Buckley et al (WO 01/93915 A1) and Montgomery (US 4,617,190).
As discussed above, Ludwig teaches of a nutritional composition in powder form including infant or follow on formula which is used in the treatment and/or prevention of colic for infants, preferably of an age of 6 months or younger (page 12 lines 1-10 and 20-21, page 14 lines 14-21, page 15 lines 25-29 and claim 2).  Ludwig teaches that the nutritional composition comprises: a fermented protein ingredient fermented by lactic acid bacteria including Streptococcus thermophilus optionally with Bifidobacterium breve and developing beta- galactosidase (page 4 lines 14-17, page 6 lines 13-29, page 7 lines 21-30, page 8 lines 1-10, page 9 lines 14-22 and claims 5 and 6).
Ludwig is silent to the beta-galactosidase activity as 0.2-4units per dry weight of the composition as recited in claim 23, however Montgomery teaches that in reconstituable milk powder, including infant milk, it was known to include about 0.5-500 units of beta-galactosidase (abstract, column 1 lines 5-16, column 2 lines 55-66, column 4 lines 38-45 and claim 21).  Additionally, Buckley et al (Buckley) teaches that the administration of beta-galactosidase, including through formula, can improve colic in infants (abstract, page 3 lines 13-15, page 5 lines 13-14 and page 6 lines 4-6).  It would have been obvious to one of ordinary skill in the art for the colic treating composition of Ludwig to comprise a known amount of beta-galactosidase, including about 0.5-500 U dry weight as shown by Montgomery, in order to further enhance the treatment and/or prevention of colic in view of Buckley.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al (WO 2012/078030 A1) in view of Speelmans et al (EP 1597978 A1), further in view of Hougee et al (WO 2008/153391 A2).  It is noted that the rejections of claim 28 is an alternative rejection to that presented above.

Regarding the composition as comprising at most 105 cfu of lactic acid bacteria per dry weight as recited in claim 26, as discussed above Ludwig teaches that the fermented protein ingredient is formed by treatment with Streptococcus thermophilus optionally with Bifidobacterium breve (both lactic acid bacteria), wherein at least 90% of the microorganisms are inactived in order to form less post acidification and a safer product which is especially important for feed for infants.   Hougee et al (Hougee) teaches a fermented infant formula for the treatment and/or prevention of colic with increased shelf life comprising non-viable Bifidobacterium breve and preferably less than 103 cfu per gram dry weight of viable bacterium breve (abstract, page 1 first paragraph, page 3 paragraph 3, page 6 paragraph 2, 4 and 5, page 15 paragraph 3, page 17 last paragraph).  Thus in view of the teachings of Hougee and Ludwig it would have been obvious for the infant formula to comprise less than 103 cfu per gram dry weight of lactic acid bacterium including B. breve and S. thermophilus.  The prior art discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  It is noted that no other lactic acid bacteria are required by the references.
Regarding the composition as comprising inactive lactic acid bacteria as recited in claim 28, as Ludwig teaches that the fermented protein ingredient is formed by treatment with Streptococcus thermophilus optionally with Bifidobacterium breve, wherein at least 90% of the microorganisms are then inactived in order to form less post acidification and a safer product which is especially important for feed for infants, and wherein procedures of EP 778885, particularly example 7 (which includes spray drying of the composition with the bacteria) and FR .

Claims 25-27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al (WO 2012/078030 A1) in view of Speelmans et al (EP 1597978 A1), further in view of Buck et al (US 2012/0171165 A1).  It is noted that the rejections of claims 25-26 is an alternative rejection to that presented above.
As discussed above, Ludwig teaches of a nutritional composition in powder form including infant or follow on formula which is used in the treatment and/or prevention of colic for infants, preferably of an age of 6 months or younger (page 12 lines 1-10 and 20-21, page 14 lines 14-21, page 15 lines 25-29 and claim 2).  Ludwig teaches that the nutritional composition comprises: a fermented protein ingredient fermented by lactic acid bacteria including Streptococcus thermophilus optionally with Bifidobacterium breve and developing beta- galactosidase (page 4 lines 14-17, page 6 lines 13-29, page 7 lines 21-30, page 8 lines 1-10, page 9 lines 14-22 and claims 5 and 6).
Regarding the composition as comprising at most 105 cfu of lactic acid bacteria per dry weight as recited in claim 26, the composition as comprising preferably 102-105 cfu of streptococcus thermophilus by dry weight as recited in claim 27, or at most 104 cfu of Streptococcus thermophilus per dry weight as recited in claim 37, Ludwig is silent to the instantly claimed limitations, however, Buck et al (Buck) teaches of a method of treating colic by administering a formula composition, including dry powdered compositions, wherein the formula may comprise about 103-1012 cfu/gram probiotics selected from a group including Streptococcus thermophilus to provide a synergistic benefit in the end user (abstract and paragraphs 0002, 0006, 0010, 0012, 0056, 0067, 0071, 0072, 0085, and 0123-0127).  It would have been obvious to one of ordinary skill in the art for the infant formula as taught by Ludwig to comprise about 103-1012 cfu/gram probiotics selected from a group including Streptococcus thermophilus to provide a synergistic benefit in the end user in view of Buck.  The prior art discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the composition as comprising Streptococcus thermophilus and/or Bifidobacterium breve as recited in claim 25, as Ludwig teaches that the fermented protein ingredient is formed by treatment with Streptococcus thermophilus optionally with Bifidobacterium breve, wherein procedures of EP 778885, particularly example 7 (which includes spray drying of the composition with the bacteria) and FR 2723960, example 6 are used (page 6 line 24 through page 7 line 10 and page 8 lines 4-10), the teachings of Ludwig encompass or at least make obvious the instantly claimed limitations.  Alternatively, Buck et al (Buck) teaches of a method of treating colic by administering a formula composition, wherein the formula may comprise about 103-1012 cfu/gram probiotics selected from a group including Streptococcus thermophilis to provide a synergistic benefit in the end user (abstract and paragraphs 0002, 0006, 0010, 0012, 0056, 0067, 0071, 0072, and 0123-0127).  It would have been obvious to one of ordinary skill in the art for the infant formula as taught by Ludwig to comprise probiotics selected from a group including Streptococcus thermophilus to provide a synergistic benefit in the end user in view of Buck.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-18, 25-27, 29-31, 33, 34, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10, 11 and 13 of U.S. Patent No. 9,617,327 (‘327). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim administering a nutritional composition to an infant with an age of 6 months or younger, wherein the composition comprises: at least 10% dry weight of a protein fermented by lactic acid bacteria including Streptococcus thermophilus; 0.5-20% dry weight non-digestible oligosaccharides including fructo-oligosaccharides and galacto-oligosaccharides; 0.10-1.5% dry weight lactate and lactic acid wherein the sum of L-lactic acid and L-lactate is more than 50% of the sum or total lactic acid and lactate; and wherein the composition comprises 102-105 cfu living Streptococcus thermophilus per gram dry weight.  As ‘327 claims a nutritional formula for administration to a human age 0-36 months and an infant encompasses a human at least the ages of birth to 12 months, the claims of ‘327 encompass administration of an infant nutritional composition as claimed.  ‘327 claims compositional ranges overlapping those claimed and thus the claimed ranges are considered encompassed or at least obvious.  
‘327 does not claim the method as reducing the incidence of colic as recited in claim 16, or crying episodes as recited in claim 30, or the duration of crying as recited in claim 33; the 
Regarding the method as reducing the incidence of colic as recited in claim 16, or crying episodes as recited in claim 30, or the duration of crying as recited in claim 33, as the same active steps of administration of a nutritional formula to infant is claimed by ‘327 the same result would be expected.  It is noted that a preamble is considered as it breaths life and breath into the claims.  In the instant case, the preamble recites the effect of the claimed method, and as the same active method steps are recited in the claims of ‘327 the same effect recited in the preamble is expected absent any clear and convincing arguments and/or evidence to the contrary.
Regarding the nutritional formula as an infant or follow on formula as recited in claims 17, 31 and 34 and the composition in the form of a powder as recited in claim 29, as ‘327 claims a nutritional formula for humans of an age up to 36 months and as the Examiner takes official notice that infants were known to primarily be feed breastmilk or formula in powdered or liquid form for nutrition in the first year of life, the claims of ‘327 encompass or at least make obvious the nutritional composition as a formula, including in known forms such as powdered form.  
Regarding the fermented protein ingredient as a milk derived composition as recited in claim 36, as ‘327 claims the use of a fermented protein ingredient, it would have been obvious and well within the purview to use known protein sources, such as and including dairy.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10, 11 and 13 of U.S. Patent No. 9,617,327 (‘327) further in view of Buckley et al (WO 01/93915 A1) and Montgomery (US 4,617,190). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim administering a nutritional composition to an infant with an age of 6 months or younger, wherein the composition comprises: at least 10% dry weight of a protein fermented by lactic acid bacteria including Streptococcus thermophilus; 0.5-20% dry weight non-digestible oligosaccharides including fructo-oligosaccharides and galacto-oligosaccharides; 0.10-1.5% dry weight lactate and lactic acid wherein the sum of L-lactic acid and L-lactate is more than 50% of the sum or total lactic acid and lactate; and wherein the composition comprises 102-105 cfu living Streptococcus thermophilus per gram dry weight.  As ‘327 claims a nutritional formula for administration to a human age 0-36 months, the claims of ‘327 encompass administration of an infant nutritional composition as claimed.
.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10, 11 and 13 of U.S. Patent No. 9,617,327 (‘327), further in view of Ludwig et al (WO 2012/078030 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim administering a nutritional composition to an infant with an age of 6 months or younger, wherein the composition comprises: at least 10% dry weight of a protein fermented by lactic acid bacteria including Streptococcus thermophilus; 0.5-20% dry weight non-digestible oligosaccharides including fructo-oligosaccharides and galacto-oligosaccharides; 0.10-1.5% dry weight lactate and lactic acid wherein the sum of L-lactic acid and L-lactate is more than 50% of the sum or total lactic acid and lactate; and wherein the composition comprises 102-105 cfu living Streptococcus thermophilus per gram dry weight.  As ‘327 claims a nutritional formula for administration to a human age 0-36 months, the claims of ‘327 encompass administration of an infant nutritional composition as claimed.
Regarding the composition as comprising inactive lactic acid bacteria as recited in claim 28, ‘327 claims a fermented protein ingredient but is silent to the bacteria as inactivated as recited in claim 28. Ludwig teaches an infant formula comprising a milk protein fermented with bacteria which is formed by treatment with Streptococcus thermophilus optionally with Bifidobacterium breve, wherein at least 90% of the microorganisms are then inactived in order to form less post acidification and a safer product which is especially important for feed for infants, and wherein procedures of EP 778885, particularly example 7 (which includes spray drying of the composition with the bacteria) and FR 2723960, example 6 are used (page 6 line 24 through page 7 line 10 and page 8 lines 4-10).  It would have been obvious for the composition of ‘327 to specifically comprise inactivated lactic acid bacteria in order to form less .

Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of a fermented ingredient, galacto-oligosaccharides, and fructo-oligosaccharides provides for an unexpected synergistic result in reducing the crying of infants.  
Applicant refers to previously cited evidence, including tables in the argument based on the specification compositions 1, 3, 4 and 5, page 21 lines 15-31, page 22 lines 1-3, and page 24 lines 20-28 and the Exhibit B filed July 20, 2020.  This argument is not convincing for at least the following reasons:
(1) The claimed invention is considered obvious for the reasons discussed above;
(2) The evidence is not commensurate in scope with the claims as it does not represent the breadth of the claims; it is unclear as to if the argued result would be present for the range of the composition claimed.  For example the claims recite about 2.0-7.5% by dry weight or about 0.4-1.5%/100ml galacto-oligosaccharides and fructo-oligosaccharides (GOS/FOS). The evidence shown is only for 0.8g/100ml GOS/FOS (see specification page 21 lines 15-26, page 22 lines 1-3, and page 24 lines 20-28), and this does not represent the range of 2.0-7.5% by dry weight or about 0.4-1.5%/100ml.  Although every point within a range need not be shown, as applicant is arguing criticality to a composition, a showing that the results would occur throughout the claimed range is necessary.
It is noted that in the remarks filed May 11, 2021, applicant states the examples can be calculated to show 6% and 6.1% GOS/FOS based on dry weight, however, this calculation is inaccurate.  The calculation made by applicant to determine the total solids content was made by summing only the ingredients disclosed with a given weight value which does not represent all the solids present.  The applicant acknowledges in the disclosure, specification page 21 lines 24-25 and page 24 lines 26-27, that “the [exemplary] composition[s] further comprises vitamins, minerals, trace elements and other micronutrients…”.  As the total solids within the exemplary compositions relied upon was not specifically disclosed, and it is clear that not enough information was given to calculate said value, the amount of GOS/FOS based on dry weight of the examples relied upon cannot be accurately determined.  Furthermore, even if the value was calculated to be about 6% GOS/FOS by dry weight, it is unclear as to how that one point 
Applicant argues that the results for the shown data indicate a trend which would be reasonably extended to the skilled artisan.  This argument is not convincing as there appears to be no basis for it.  The Examiner maintains the position that the claimed ranges are not fully supported by the evidence.  
(3) Furthermore, Diet 5 which applicant appears to reply upon in an attempt to show the claimed compositional range, was not provided with data to compare it to examples 1, 3 and 4, but rather to diet 6, a composition not containing the fermented ingredient or the oligosaccharides and therefore not enough information has been provided to fairly evaluate the example in relation to the closest prior art which contains either the fermented ingredient or the oligosaccharides;
(4) The evidence does not support the argument when standard deviation is considered; Page 22, lines 10-13 and Table 1 of the specification show that the standard deviation of crying episodes with group 1 is ±1.92, with group 3 is ±1.98 and with group 4 ±1.92, thus the results of the different compositions tested are overlapping and do not show the difference argued; It is noted that applicant argues that in these situations, wherein data is not evenly spread, standard deviation of the mean does not provide meaningful information and therefore should not be relied upon, however the information was provided by applicant and thus has been considered; and
(5)  Even when considering the p value and results (Table 1 shows a difference in the median times for crying in diet 1, Table 2 shows a reduction in colic in diet 1, said to represent the claimed composition versus diets 3 and 4, and Table 3 shows a difference in crying duration, excessiveness and colic between diets 5 and 6), this is not seen to clearly show unexpected synergistic results as argued because:
	(a) The baseline mean for testing may be different as seen in the specification, Table 1 page 23, and thus the starting points of the test were not equal; and
	(b) Although there may be a reduction in crying and colic in the formula with the fermented ingredient and oligosaccharides, there is no evidence that the result is not cumulative rather than synergistic; as seen in diets 3 and 4, a formula with the fermented ingredient is capable of reducing crying episodes and colic, as is a formula with oligosaccharides 
Applicant additionally argues that Exhibit B submitted July 20, 2020 shows that GOS/FOS alone only provides a marginal reduction in abdominal pain, in contrast with Diet 5, containing both the GOS/FOS and fermented ingredient, and therefore the combination of elements must be synergistic and could not be cumulative.  This argument is not convincing as it is not commensurate in scope with the claims which are not drawn to a reduction in abdominal pain, but rather are drawn to methods of reducing incidence colic, and reduction of the duration or frequency of crying.  Additionally, this argument is not in agreement with the disclosure, which shows in Table 1 a reduction in number of crying episodes for a formula which only contains FOS/GOS (diet 3, columns 2-5).  In fact, based on columns 4 and 5 of applicant’s Table 1, it appears the formula with both FOS/GOS and prebiotics (diet 1) has a 1.4 reduction in crying episodes, while the formula with only FOS/GOS (diet 3) has a 1.6 reduction of crying episodes.  The evidence does not support applicant’s argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY J BEKKER/Primary Examiner, Art Unit 1791